DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:
Claim 1 lines 4 and 8: the comma “,” between “made of a ceramic material” and “or is coated with a ceramic material” should be removed
Claim 17 line 12: “configures” should be changed to --configured--
Claim 18 line 1: “separate” should be changed to --separates--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, the phrase “one or more projections, which define a helix of the helical cast body and separate different, mutually adjoining windings of the helix of the helical cast body from one another” is unclear.  It appears that the comma “,” between “projections” and “which define” should be removed.  It also appears that the comma “,” between “different” and “mutually adjoining” should be removed, as “separate different, mutually adjoining” appear to be adjectives in the sentence, but “separate” appears to be intended to be used as a verb (e.g., one or more projections separate different mutually adjoining windings … from one another).

	Regarding claim 8, in line 2, “a mold core” is indefinite.  It appears that “a mold core” should be changed to --the mold core-- to refer to the mold core in line 7 of claim 1.

Regarding claims 12 and 17, the phrase “a projection that defines at least a portion of a helix forming the helical cast body, and separate different, mutually adjoining windings of the helix one another” is unclear.  Similar to the discussion of claim 2 above, it appears that the “separate” is intended to be used as a verb.  For examination purposes, the limitation is treated as --a projection that defines at least a portion of a helix forming the helical cast body[[,]] and separates different[[,]] mutually adjoining windings of the helix from one another.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pille et al (EP 3208013 A1, cited in IDS filed 3/19/21) in view of Pluim Jr (US 4,614,630).
Regarding claim 1, Pille et al teaches a casting mold for producing a helical cast body (paragraph [0001], method of casting a component of complex geometry, in particular by die casting, in which a casting mold is used, paragraph [0009] producing electric coils), comprising:
a die in the form of a permanent mold (figs 12-24, paragraph [0029], permanent mold elements 6, 7), which establishes an outer contour of the helical cast body (figs 12-24, paragraph [0028], permanent mold elements defining an outer shape of the casting), the die comprising:
a mold core (figs 12-24, paragraph [0029], inner salt core 5), which defines a continuous opening inside the helical cast body (figs 12-24, paragraph [0028], lost mold segments define inner geometry of the casting), wherein the mold core is made of a ceramic material (paragraph [0029], inner core of lost core material (salt core)), and wherein the mold core is designed as a core puller (functional limitation, MPEP 2114(I) and (II), note that “core puller” does not describe additional structure to the core, note that Pille et al’s lost core may be pulled out as disclosed in paragraph [0037] and fig 24).
Pille et al is quiet to a supporting tool, which supports the die from the outside, and the die being made of a ceramic material or is coated with a ceramic material.
Pluim Jr teaches a die casting method to make parts from metals including aluminum (col 1 lines 10-25), where a ceramic insert is secured in a mounting cavity of the mold block (col 2 lines 60-68, fig 1, the ceramic inserts (23a, 23b) correspond to the claimed die that establishes the outer contour, the mold blocks (24a, 24b) correspond to the supporting tool supporting the dies from the outside), the insert defining the mold cavity (col 3 lines 5-25).  The preferred ceramic material for the insert is silicon nitride (col 3 lines 48-52).  Ceramic mold surfaces retain their surface finish, thus eliminating the need for periodic mold surface refinishing.  The use of a ceramic insert minimizes thermal distortion, permitting the easier production of precision parts (col 3 lines 30-50).
It would have been obvious to one of ordinary skill in the art to modify the permanent mold of Pille et al to be formed of ceramic inserts supported by mold blocks as taught in Pluim Jr, as Pluim Jr teaches that the mold blocks keep the ceramic inserts in a state of compressive state (col 2 line 60 - col 3 line 5) and that the ceramic material retains surface finish and thus eliminates the need for periodic refinishing, as well as minimizes thermal distortion, permitting easier production of precision parts (col 3 lines 30-50).

	Regarding claim 2, the combination teaches the core puller comprises one or more projections (Pille, fig 16-19, see projections on the core 5) which define a helix of the helical cast body (Pille, figs 16-19, note that the portion of the cavity between the projections forms the windings of the coil shown in fig 1) and separate different mutually adjoining windings of the helix of the helical cast body from one another (Pille, figs 16-19, note the cavity portions between the projections define the windings, thus the different windings are separated by the projections).

	Regarding claims 3-4 and 9, note that the limitations of the core puller moves in at least one direction during demolding (claim 3), that the core puller rotates during demolding (claim 4), and the core puller moves in at least two directions during demolding (claim 5) are functional limitations of the core puller during an intended use of demolding.  The core puller does not structurally distinguish over the prior art.  See MPEP 2114(I) and (II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Regarding claim 5, the combination teaches wherein the core puller is made of a ceramic material (Pille, paragraph [0029], salt core) which can be dissolved after a casting process (functional limitation, Pille, paragraph [0029], lost salt core, paragraph [0007], salt cores can be dissolved out after the casting).

	Regarding claim 6, the combination teaches the die further comprises: one or more projections (Pille, figs 12-24, see projections of the mold elements 6, 7) which define a helix of the helical cast body (Pille, figs 12-24, note that the cavity portions that form the windings of the coil are between the projections) and separate different mutually adjoining windings of the helix of the cast body from one another (Pille, figs 12-24, the cavity portions that form the windings of the coil are separated by the projections).

	Regarding claim 7, the combination teaches wherein the die includes a multi-piece design (Pille, paragraph [0029], figs 12, 16, 20, permanent mold halves or pullable slide elements) and is configured such that multiple parts of the die are removed from one another after each casting process for demolding (functional limitation, MPEP 2114(I) and (II), see figs 12, 16, and 20 showing the mold elements can slide).

	Regarding claim 8, the combination teaches wherein at least one of the die or a mold core are at least partially made of at least one of: titanium nitride, titanium carbonitride, silicon carbide, silicon nitride or aluminum oxide (Pluim Jr, col 3 lines 49-55, silicon nitride).

	Regarding claim 11, the combination teaches wherein the helical cast body is at least one of a coil, a spring, or a spiral (Pille, paragraph [0009], fig 1, electric coil).

	Regarding independent claim 12, refer to the rejection of claims 1 and 2 for the teachings of Pille et al as modified by Pluim Jr.  Claim 12 requires a casting mold including similar features to the casting mold of independent claim 1, further requiring that the core puller comprises a projection that defines at least a portion of a helix forming the helical cast body and separates different mutually adjoining windings of the helix from one another, which has been discussed above with respect to dependent claim 2.

	Regarding claims 13-15, note that the limitations of the core puller moves in at least one direction during demolding (claim 13), the core puller moves in at least two directions during demolding (claim 14), and that the core puller rotates during demolding (claim 15) are functional limitations of the core puller during an intended use of demolding.  The core puller does not structurally distinguish over the prior art.  See MPEP 2114(I) and (II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Regarding claim 16, the combination teaches wherein the core puller is comprised of a ceramic material (Pille, paragraph [0029], salt core) that can be dissolved after a casting process (functional limitation, Pille, paragraph [0029], lost salt core, paragraph [0007], salt cores can be dissolved out after the casting).

Regarding independent claim 17, refer to the rejection of claims 1, 2, and 7 for the teachings of Pille et al as modified by Pluim Jr.  Claim 17 requires a die for a casting mold including similar features to the casting mold of independent claim 1, further requiring that the core puller comprises a projection that defines at least a portion of a helix forming the helical cast body and separates different mutually adjoining windings of the helix from one another, which has been discussed above with respect to dependent claim 2, and wherein the die includes a multi-piece design and is configured such that multiple parts of the die are removed from one another after each casting process for demolding, which has been discussed above with respect to dependent claim 7.

Regarding claim 18, the combination teaches the die further comprising a projection (Pille, figs 12-24, see projections of the mold elements 6, 7) defines the helix (Pille, figs 12-24, note that the cavity portions that form the windings of the coil are between the projections) and separates different mutually adjoining windings of the helix forming the helical cast body from one another (Pille, figs 12-24, the cavity portions that form the windings of the coil are separated by the projections).

Regarding claim 19, the combination teaches the die is at least partially made of at least one of: titanium nitride, titanium carbonitride, silicon carbide, silicon nitride or aluminum oxide (Pluim Jr, col 3 lines 49-55, silicon nitride).

	Regarding claim 20, the combination teaches the helical cast body is at least one of a coil, a spring, or a spiral (Pille, paragraph [0009], fig 1, electric coil).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pille et al as modified by Pluim Jr as applied to claim 1 above, and further in view of Weaver (US 3,692,551).
	Regarding claim 10, the combination teaches a ceramic core (Pille, paragraph [0029], salt core), but is quiet to the ceramic material is a foundry sand material.
	 Weaver teaches that foundry aggregates such as sand are still among the best known core materials (col 1 lines 30-40).  Weaver’s cores can be used in die casting (col 4 lines 20-25) and are formed by molten salt mixed with inert particular material (col 3 lines 55-75), wherein the inert particulate material may be common granular materials such as sand (col 4 lines 1-15).
	It would have been obvious to one of ordinary skill in the art to substitute a core formed by molten salt mixed with inert particular material such as sand, as taught in Weaver, for the lost salt core of the combination, as Weaver teaches that foundry aggregates such as sand are still among the best known core materials (col 1 lines 35-40), and that the cores have high strength, hard and smooth surfaces, and are readily dispersible (col 2 lines 1-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinrich (US 2015/0333588, corresponding to DE 102014106851 A1, cited in IDS filed 3/19/21) teaches a method for producing a coil assembly for an electrical machine (paragraph [0003]), including a coil former which forms at least one part of a mold for molding a coil (paragraph [0017]), the coil former composed of a ceramic material (paragraph [0027]), such as aluminum oxide (paragraph [0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735